Exhibit 23.1 Independent Registered Public Accounting Firm’s Consent We consent to the incorporation by reference in the Registration Statement of Cesca Therapeutics, Inc. on Form S-8 (File No. 333-218082) pertaining to 2016 Equity Incentive Plan, Form S-8 (File No. 333-206996) pertaining to 2006 Equity Incentive Plan, Form S-8 (File No. 333-187197) pertaining to 2006 Equity Incentive Plan and 2012 Independent Director Equity Plan, Form S-8 (File No. 333-171564) pertaining to the Cesca Therapeutics, Inc. 2006 Equity Incentive Plan, Form S-8 (File No. 333-140668) pertaining to the Cesca Therapeutics, Inc. 2006 Equity Incentive Plan, Form S-8 (File No. 333-122761) pertaining to the Cesca Therapeutics, Inc. Amended 2002 Independent Directors Equity Incentive Plan, Form S-8 (File No. 333-105191) pertaining to the Cesca Therapeutics, Inc. Amended 1998 Employee Equity Incentive Plan, Form S-8 (File No. 333-82900) pertaining to the Cesca Therapeutics, Inc. Amended 1998 Employee Equity Incentive Plan, 2002 Independent Directors Equity Incentive Plan, and Non-Qualified Independent Director Stock Option Agreement, Form S-8 (File No. 333-37228) pertaining to the Cesca Therapeutics, Inc. 1998 Employee Equity Incentive Plan, Form S-8 (File No. 333-46911) pertaining to the Cesca Therapeutics, Inc. 1998 Employee Equity Incentive Plan, Form S-3 (File No. 333-215638) of Cesca Therapeutics, Inc., and Form S-3 (File No. 333-212314) of Cesca Therapeutics, Inc. of our report dated September 21, 2017 with respect to our audits of the financial statements Cesca Therapeutics, Inc . as of June 30, 2017 and 2016 and for the years ended June 30, 2017 and 2016, which report is included in this Annual Report on Form 10-K of Cesca Therapeutics, Inc. for the year ended June 30, 2017. /s/ Marcum llp Marcum llp New York, NY September 21, 2017
